Title: To James Madison from Joseph Warner Rose, 12 March 1808
From: Rose, Joseph Warner
To: Madison, James



Sir,
Antigua 12th March 1808.

The Ship Washington James Christie having been detained and sent into this Port for examination there appeared the enclosed Letter which was opened by the Registrar of the Court of Admiralty and sent to me by the Advocate General to be forwarded which I now have the Honor to do.
I beg leave to observe that the decrees of the French Emperor has not been enforced by the Privateers of Martinique and Guadeloupe.  I have also to inform you that a British Squadron of six Sail of the line Commanded by Vice Admiral Duckworth arrived in these Seas in pursuit of a French Squadron of six Sail of the Line supposed to be from Rochefort and were seen off Lisbon steering West South West.  The British Admiral not finding them in Martinique departed for St. Domingo.  I have the honor to be Sir Your Obedient Servant

Joseph Warner Rose

